DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 01/24/2022.
Claims 21, 28, and 35 have been amended.
Claims 21-40 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 01/24/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 9,779,417 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the ‘417 patent describe storing user activity from multiple devices to a database, while the claim limitations of the instant application describe a virtually identical process as synchronization of multiple user devices to a datastore. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of the ‘417 patent with the technique of the instant application because the ‘417 patent differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the limitations as claimed by the invention are merely a minor and expected improvement over the ‘417 patent device, product, or method as taught by the ‘417 patent.  The ‘417 patent teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).








Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
S. Agarwal et al. On the Scalability of Data Synchronization Protocols for PDAs and Mobile Devices (July 15, 2001).  Retrieved online 11/19/2020. http://people.bu.edu/staro/pda_review.pdf
“Personal Digital Assistants (PDAs) and other mobile computing devices rely on synchronization protocols in order to maintain data consistency. These protocols operate in environments where network resources such as bandwidth, memory and processing power are limited. In this paper, we examine a number of popular and representative synchronization protocols, such as Palm’s HotSync, Pumatech’s Intellisync, and the industry-wide SyncML initiative. We investigate the scalability performance of these protocols as a function of data and network sizes, and compare these protocols to a novel synchronization approach, CPISync, which addresses some of their scalability concerns. The conclusions of this survey are intended to provide guidance for handling scalability issues in synchronizing data on large, heterogeneous, tetherless networks.

ORACLE.  Oracle Database Lite: Synchronizing Data Between a Device and an Oracle Database. (August 2007).  Retrieved online 10/20/2021.
https://www.oracle.com/technetwork/database/database-lite/olsync-131762.pdf

ORACLE.  “Database Mobile Server Administration and Deployment Guide.” (02 January 2012).  Retrieved online 2/11/2022.
      https://docs.oracle.com/cd/E22663_01/doc.11100/e22678/admsync.htm#OLDEP006




Foreign Art:
LEE NAM SOO. (KR 2009/0113456 A).     “A targeting advertisement system and a method thereof are provided to supply an effective targeting advertisement service using a user access history of various wire/wireless communication media.  A plurality of information management servers (300) manages user access information about each of communication media.  An integrated advertisement control server (100) collects the user access information about a communication medium among the communication media.  The integrated advertisement control server selects advertisement contents to be transmitted to another communication medium of the user based on the collected user access information.”

NAONO, NORIHIKO.  INFORMATION SYNCHRONIZING DEVICE.  (WO 2010/093033 A1).

LAGADEC, ROGER et al. AUTHORIZATION VERIFICATION METHOD AND DEVICES SUITED THEREFOR. (WO 2005/036472 A1).

Applicant’s amendment filed on 01/24/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)